DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-4 and 6-15 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, a plate-shaped core made of a magnetic material and having a lower principal surface and an upper principal surface facing in opposite directions, the plate-shaped core being fixed to the first and second flanges with an adhesive made of a hardened epoxy-based resin containing dicyandiamide interposed therebetween in a state that the lower principal surface faces the top surfaces of the first and second flanges; and a wire wound around the winding core portion; wherein at least one of the first and second flanges has a bulged portion facing the lower principal surface of the plate-shaped core, and the bulged portion has an uppermost region that is positioned closer to an inner end surface of the at least one of the first and second flanges than an outer end surface of the at least one of the first and second flanges as claimed in combination with the remaining limitations of independent claim 1.
Regarding claim 3, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, preparing a plate-shaped core made of a magnetic material and having a lower principal surface and an upper principal surface facing in opposite directions; and fixing the plate-shaped core to the first and second flanges with an adhesive interposed therebetween in a state that the lower principal surface faces the top surfaces of the first and second flanges, the fixing including applying the adhesive by introducing an epoxy-based resin to between the plate-shaped core and the first and second flanges, and hardening the epoxy-based resin with dicyandiamide used as a hardener, and wherein at least one of the first and second flanges has a bulged portion facing the lower principal surface of the plate-shaped core, and the bulged portion has an uppermost region that is positioned closer to an inner end surface of the at least one of the first and second flanges than an outer end surface of the at least one of the first and second flanges as claimed in combination with the remaining limitations of independent claim 3.
Regarding claim 4, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, preparing a plate-shaped core made of a magnetic material and having a lower principal surface and an upper principal surface facing in opposite directions; and fixing the plate-shaped core to the first and second flanges with an adhesive interposed therebetween in a state that the lower principal surface faces the top surfaces of the first and second flanges, the fixing including applying the adhesive by introducing an epoxy-based resin to between the plate-shaped core and the first and second flanges, and hardening the epoxy-based resin with dicyandiamide used as a hardener, and the wire includes an insulating coating that is made of a resin different from the adhesive, and wherein at least one of the first and second flanges has a bulged portion facing the lower principal surface of the plate-shaped core, and the bulged portion has an uppermost region that is positioned closer to an inner end surface of the at least one of the first and second flanges than an outer end surface of the at least one of the first and second flanges.
as claimed in combination with the remaining limitations of independent claim 4.
Claims 2 and 6-15 are allowed because each claim is directly or indirectly dependent of independent claims 1, 3 or 4.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837